DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 18 April 2022 has been entered.
 
Information Disclosure Statement
The information disclosure statement(s) (IDS) was/were submitted on 18 July 2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.
	
Response to Arguments
Applicant’s arguments, see Response to Final Office Action mailed 8 February 2022, filed 30 March 2022, with respect to the rejection(s) of claim(s) 1, 3-8, 10-15 under 35 USC §102 and §103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Kim et al. (US 2014/0269924 A1).  Claims 5, 16, and 17 are rejected in view of Huang et al. (US 8644395 B2).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 1, 3-4, 8, 10-12, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sugio et al. (US 2013/0315308 A1).

Regarding Claims 1, 8, and 15, Sugio discloses a processing method and device comprising: a memory storing an encoded video content; and a processor configured divide a frame forming the video content into a plurality of coding units [Sugio: ¶ [0173]: each slice composed of a plurality of blocks] and to generate a decoded frame by performing decoding for an encoded frame forming the encoded video content in a coding unit [Sugio: Title], and wherein the encoded video content is added with additional information including a motion vector obtained in an encoding process for each of a plurality of coding units forming the encoded frame by each of encoded frames [Sugio: ¶ [0094]: The intra prediction unit 109 performs intra prediction on the coding target block using the reconstructed block-based input image stream stored in the block memory 107 to generate a prediction block, and outputs the generated prediction block to the switch 111. The inter prediction unit 110 performs inter prediction on the coding target block using the reconstructed frame-based input image stream stored in the frame memory 108 and a motion vector derived through motion estimation to generate a prediction block, and outputs the generated prediction block to the switch 111], wherein the processor is configured to: based on decoding of a current coding unit not being possible, perform decoding by obtaining a motion vector for the current coding unit from the additional information and replacing the current coding unit with a pixel area corresponding to the obtained motion vector [Sugio: ¶ [0094]], wherein the additional information includes a motion vector of an intra-encoded coding unit from among the plurality of coding units [Sugio: ¶ [0094]].
Sugio may not explicitly disclose the motion vector of an intra-encoded coding unit having a size greater than or equal to a predetermined size.
However, Kim discloses additional information includes a motion vector of an intra-encoded coding unit having a size greater than or equal to a predetermined size [Kim: ¶ [0010]: [0010] According to an aspect of another exemplary embodiment, there is provided a method of decoding a video, the method comprising: obtaining, from a bitstream, flag information indicating whether a motion vector of a prediction unit having a size equal to or less than a predetermined size is used as a motion vector of a prediction unit that has a size greater than the predetermined size and is from among prediction units included in a maximum coding unit, and size information of a current prediction unit; determining whether the motion vector of the prediction unit having the size equal to or less than the predetermined size is used as the motion vector of the prediction unit having the size greater than the predetermined size based on the flag information; and when the motion vector of the prediction unit having the size equal to or less than the predetermined size is used as the motion vector of the prediction unit having the size greater than the predetermined size, and when the current prediction unit is the prediction unit having the size greater than the predetermined size, obtaining a motion vector of the current prediction unit by using the motion vector of the prediction unit that has the size equal to or less than the predetermined size and is from among the prediction units included in the maximum coding unit].
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the differentiation of coding unit size in order to use the most efficient method as taught by Kim with the processing of Sugio in order to improve overall quality output.

Regarding Claims 3 and 10, Sugio in view of Kim disclose(s) all the limitations of Claims 1 and 8, respectively, and is/are analyzed as previously discussed with respect to those claims.
Furthermore, Sugio in view of Kim discloses wherein the additional information is included in a reserved area of a header that corresponds to the encoded frame [Sugio: ¶ [0269]: FIG. 30 illustrates the data structure of the PMT in detail.  A PMT header is disposed at the top of the PMT.  The PMT header describes the length of data included in the PMT and others.  A plurality of descriptors relating to the multiplexed data is disposed after the PMT header.  Information such as the copy control information is described in the descriptors].

Regarding Claims 4 and 11, Sugio in view of Kim disclose(s) all the limitations of Claims 1 and 8, respectively, and is/are analyzed as previously discussed with respect to those claims.
Furthermore, Sugio in view of Kim discloses wherein the additional information includes identification information of at least one frame including a pixel area corresponding to the motion vector [Sugio: ¶ [0149]: Next, the temporal motion vector predictor calculating unit 114 adds the selected global motion vector to header information such as a picture header (outputs it to the variable length encoder 114), and adds the selected global motion vector to the motion vector predictor candidates for the coding target block (S65).  It is to be noted that the temporal motion vector predictor calculating unit 114 adds, to the header information, the information for identifying the reference picture which is referred to by the selected global motion vector (more specifically, the reference picture is referred to by a plurality of motion vectors for use in the calculation of the global motion vector).  This information is used in a scaling process which is described later with reference to FIG. 10A to FIG. 11B], and the processor is configured to, based on decoding of the current coding unit not being possible, perform decoding by obtaining a motion vector and identification information for the current coding unit from the additional information and replacing the current coding unit with a pixel area corresponding to the obtained motion vector in a frame corresponding to the obtained identification information [Sugio: ¶ [0013]; and ¶ [0149]].

Regarding Claim 12, Sugio in view of Kim discloses all the limitations of Claim 8, and is analyzed as previously discussed with respect to that claim.
Furthermore, Sugio in view of Kim discloses wherein the additional information includes information to use a motion vector of a neighboring coding unit of the current coding unit [Sugio: ¶ [0099]: Here, a co-located block is a block which is in a picture different from a picture including a coding target block and is co-located with the coding target block.  It is to be noted that the coding target block and the co-located block are not always need to be precisely co-located with each other in the pictures.  For example, a block surrounding (neighboring) the block which is in a picture different from the coding target picture and is co-located with the coding target block may be determined as a co-located block], and the processor is configured to, based on decoding of the current coding unit not being possible, perform decoding by obtaining information to use a motion vector of a neighboring coding unit of the current coding unit from the additional information, and replacing the current coding unit with a pixel area corresponding to a motion vector of the neighboring coding unit based on the obtained information [Sugio: ¶ [0013]; and ¶ [0149]].

Claim(s) 5, 16, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sugio in view of Kim as applied to claims 1, 8, and 15 above, and further in view of Huang et al. (US 8644395 B2).

Regarding Claims 5, 16, and 17, Sugio in view of Kim disclose(s) all the limitations of Claims 1, 8, and 15, respectively, and is/are analyzed as previously discussed with respect to those claims.
Sugio in view of Kim may not explicitly disclose wherein the processor is configured to: search for a motion vector corresponding to a current coding unit, and, based a difference between a pixel value of a pixel area corresponding to the searched motion vector at a position of the pixel area and a pixel value of the current coding unit at a position corresponding to the position of the pixel area satisfying a preset condition, add, to the additional information, information to use a motion vector of a neighboring coding unit of the current coding unit.
However, Huang discloses wherein the processor is configured to: search for a motion vector corresponding to a current coding unit, and, based a difference between a pixel value of a pixel area corresponding to the searched motion vector at a position of the pixel area and a pixel value of the current coding unit at a position corresponding to the position of the pixel area satisfying a preset condition, add, to the additional information, information to use a motion vector of a neighboring coding unit of the current coding unit [Huang: Claim 12: using the predicted motion vector of the 8.times.8 damaged block as a starting point to perform pixel comparison between the 8.times.8 damaged block and reference blocks in a search window of a reference frame to obtain a best-match reference block in the search window; wherein the comparing step comprises comparing the predicted motion vectors of any two horizontally neighboring 8.times.8 damaged blocks with each other and comparing the predicted motion vectors of any two vertically neighboring 8.times.8 damaged blocks with each other, wherein the pixel comparison is to calculate difference between external boundary pixels of the damaged block and external boundary pixels of the reference blocks in the search window, wherein the step (e) is performed along a spiral path, and wherein in the step (e), when a difference between the 8.times.8 damaged block and a specific reference block is smaller than a predetermined threshold value, the step (e) is terminated and the specific reference block is determined as the best-match reference block, wherein the predetermined threshold value is DTb=EBME(u, v).times.EBME.beta./EBME.alpha..times..lamda.+.epsilon., where EBME(u, v) represents current first adjacent external boundary matching error at the starting point, (u, v) represents the motion vector for the 8.times.8 damaged block].
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine method to find a best match block of Huang with the processing of Sugio in order to reduce computational load, improving efficiency.

Claims 6-7 and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sugio in view of Kim as applied to claims 1 and 8 above, and further in view of Gisquet et al. (US 2013/0301734 A1).
	
Regarding Claims 6 and 13, Sugio in view of Kim disclose(s) all the limitations of Claims 1 and 8, respectively, and is/are analyzed as previously discussed with respect to those claims.
Sugio in view of Kim may not explicitly disclose wherein the additional information includes position information of at least two coding units of which a motion vector is identical and a motion vector of one of the at least two coding units, and the processor is configured to, based on decoding of the current coding unit not being possible, perform decoding by replacing the current coding unit with a pixel area corresponding to a motion vector of the at least two coding units based on the position information.
However, Gisquet discloses wherein the additional information includes position information of at least two coding units of which a motion vector is identical and a motion vector of one of the at least two coding units, and the processor is configured to, based on decoding of the current coding unit not being possible, perform decoding by replacing the current coding unit with a pixel area corresponding to a motion vector of the at least two coding units based on the position information [Gisquet: ¶ [0126]: Another way of controlling the diversity is to generate a plurality of second motion information predictors by taking into account the position of the predictor removed from the set of predictors by the reduction process.  For example, if a spatial predictor is removed from the set because it is equal to another predictor, the value of the motion vector of the co-located block, the block situated at the same spatial position in the previous frame, can be taken into account.  If this motion vector exists and if the value of this motion vector is different from all other predictors in the set, the value of this temporal predictor is added in the predictors set in order to replace the spatial predictor at the same position in the current frame.  If the value of this motion vector of the co-located block is the same as the value of any other predictor in the set, the motion vector of the neighboring blocks of the co-located block could be tested.  If any motion vector value is different, other alternative way of controlling the diversity could be used].
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine image processing of Sugio in view of Kim with the shortcut to reduce computational load of Gisquet in order to improve efficiency.

Regarding Claims 7 and 14, Sugio in view of Kim disclose(s) all the limitations of Claims 1 and 8, respectively, and is/are analyzed as previously discussed with respect to those claims.
Sugio in view of Kim may not explicitly disclose wherein the additional information includes information corresponding to regularity between motion vectors for all of the plurality of coding units, and the processor is configured to, based on decoding of the current coding unit not being possible, perform decoding by obtaining a motion vector corresponding to the current coding unit based on information corresponding to the regularity and replacing the current coding unit with a pixel area corresponding to the obtained motion vector.
However, Gisquet discloses wherein the additional information includes information corresponding to regularity between motion vectors for all of the plurality of coding units, and the processor is configured to, based on decoding of the current coding unit not being possible, perform decoding by obtaining a motion vector corresponding to the current coding unit based on information corresponding to the regularity and replacing the current coding unit with a pixel area corresponding to the obtained motion vector [Gisquet: ¶ [0126]].


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN R MESSMORE whose telephone number is (571)272-2773. The examiner can normally be reached Monday-Friday 9-5 EST/EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on 571-272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN R MESSMORE/Primary Examiner, Art Unit 2482